Citation Nr: 1011299	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
November 13, 2009, and in excess of 10 percent from November 
13, 2009, for Crohn's disease and gastroesophageal disease 
(also claimed as ulcerative colitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2008, 
at which time the Board remanded the matter for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Prior to November 13, 2009, the Veteran's 
gastroesophageal disease (also claimed as ulcerative colitis) 
was characterized by heartburn, abdominal pain, and 
occasional diarrhea.

2.  From November 13, 2009, the Veteran's gastroesophageal 
disease (also claimed as ulcerative colitis) has been 
characterized by regurgitation, frequent diarrhea, abdominal 
pain, and exacerbations approximately four times per year. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
prior to November 13, 2009, and a ten percent evaluation from 
November 13, 2009, have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.114, 
Diagnostic Codes (DCs) 7323-7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In June 2004 and March 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2004 and January 
2010 rating decisions, January 2006 SOC, and January 2010 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 7323 provides ratings for ulcerative 
colitis.  Moderate ulcerative colitis, with infrequent 
exacerbations, is rated 10 percent disabling.  Moderately 
severe ulcerative colitis, with frequent exacerbations, is 
rated 30 percent disabling.  Severe ulcerative colitis, with 
numerous attacks a year and malnutrition, health only fair 
during remissions, is rated 60 percent disabling.  Pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114 
(2009). 

DC 7346 provides ratings for hiatal hernia.  Hiatal hernia 
with two or more of the symptoms for the 30 percent rating of 
less severity is rated 10 percent disabling.  Hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent 
disabling.  Hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Veteran underwent a VA examination in July 2004 at which 
he reported noticing heartburn once or twice a week, for 
which he used Tums as needed.  There was no history of 
dysphagia, gastrointestinal bleeding, wheezing, choking, or 
any other symptoms referable to reflux.  The examiner noted 
that the Veteran had a history of Crohn's colitis.  When he 
was diagnosed during active service, his symptoms were 
diarrhea, right lower quadrant pain, and discomfort with 
anemia.  It was noted that by 2001 he had become virtually 
asymptomatic.  At the time of the examination the Veteran had 
a recurrent episode of a mild right lower quadrant pain with 
occasional loose stool lasting three to four weeks, and no 
recurrence for the prior year.  At the time of the 
examination the Crohn's colitis was asymptomatic and in 
"complete remission."  The examiner also diagnosed the 
Veteran with mild gastroesophageal reflux, controlled with 
dietary precautions and minimal medication.

The Veteran wrote in February 2006 that he told the VA 
examiner that he had flare-ups of his Crohn's disease every 
three to four months which lasted for three to four weeks.  
During the flare-ups he had crampy, abdominal pains, 
diarrhea, and weight loss.  He did not get any medication 
during the flare-ups, because by the time he could get an 
appointment the symptoms were gone.  He also wrote that he 
had reflux problems two to three times per day, depending on 
the number of meals he consumed.  He had altered his diet and 
sometimes slept in an inclined position to prevent a choking 
and regurgitation sensation.  The Veteran did not feel that 
his condition was in remission, and he noted that no 
colonoscopy was performed at the examination.  Finally, he 
wrote that he had taken Azulfidine for his condition, but had 
to discontinue it because of an allergic reaction.  Since he 
was posted in an overseas location with limited resources, 
other medications were not prescribed.  

A colonoscopy from May 2006 private treatment at U. Hospital 
indicated findings most consistent with Crohn's colitis.  At 
July 2006 private treatment it was noted that the Veteran had 
not taken other medication since his allergic reaction to 
sulfasalazine.  He reported having three bowel movements on 
most days, following meals.  The stools became looser as the 
days progressed, and once every two months he had a week or 
so of diarrhea that responded to the elimination of certain 
foods from his diet, such as high fiber and spicy foods.  He 
denied rectal bleeding and abdominal pain.  On examination, 
the Veteran's abdomen was soft, flat, nontender, and 
nondistended.  There were no masses or organomegaly, bowel 
sounds were normal, and the liver and spleen were not 
palpable.  The treating physician diagnosed diffuse mild 
Crohn's colitis with minimal symptoms.  He prescribed 
Mesalamine for the reduction in the long term cancer risk and 
noted that it might also provide some improvement in the 
present symptoms.  At January 2008 treatment it was noted 
that the Veteran was on Asacol for colitis and had two formed 
bowel movements daily.  Otherwise he felt well and exercised 
regularly.  He underwent a colonoscopy in June 2008, and 
based on the findings it was recommended that he stay on his 
current medications.

The Veteran had VA examinations for the intestines and 
esophagus and hiatal hernia on November 13, 2009.  He 
reported that his current symptoms are flareups four times 
per year that lasted for two weeks.  He said he has central 
abdominal cramps above the navel that occur hourly and last 
for 30 to 45 seconds.  Nausea with sweating and without 
vomiting occurs about three times per day, and diarrhea 
occurs four days a week.  The examination notes later 
indicate that the Veteran has diarrhea four to six times 
daily.  Heartburn occurs daily.  He had lost 10 pounds three 
months before the examination, and had gained five pounds of 
that back.  He has abdominal fullness and bloating gas on a 
daily basis and he sleeps on an incline because he has a 
choking sensation when he is supine.  He was taking Asacol, 
800 mg, twice daily, Advil once a day for joint pain, 
Prilosec 40 mg daily, Tylenol PM nightly for joint pain, and 
Imodium AC three to four times per month for diarrhea.  He 
limited his social activities depending on the availability 
of bathrooms and was limited in his consumption of coffee and 
cold beverages due to diarrhea.  He had missed 12 days of 
work in the prior 12 months due to diarrhea.  Joint pain was 
mainly in the right knee and the right shoulder from a prior 
injury.

On examination there was tenderness to all four abdominal 
quadrants and a 1-cm nodule.  Bowel sounds were normal 
throughout.  An anal examination revealed one hemorrhoidal 
tag, with no evidence of rectal bleeding or anal fissures.  
The examiner diagnosed the Veteran with Crohn colitis 
(inflammatory bowel disease) and gastroesophageal reflux 
disease.  He opined that this has significant effects on the 
Veteran's occupation due to decreased concentration, 
increased absenteeism, and a limited ability to do work away 
from rest facilities.  He added that there is a moderate 
effect on recreation, traveling, and feeding.  

After a review of the evidence, the Board finds that the 
Veteran does not qualify for a compensable rating prior to 
November 13, 2009.  A 10 percent evaluation under Diagnostic 
Code 7323 requires moderate symptoms with infrequent 
exacerbations.  The July 2004 VA examiner noted that the 
Veteran was virtually asymptomatic by 2001.  The examiner 
felt that at the time of the examination that the Veteran's 
Crohn's colitis was asymptomatic and was in complete 
remission.  At July 2006 private treatment, he was diagnosed 
with diffuse mild Crohn's colitis with minimal symptoms.  At 
January 2008 treatment it was noted that the Veteran was on 
Asacol, had two formed bowel movements a day, and otherwise 
felt well and exercised regularly.  After a June 2008 
colonoscopy it was recommended that he stay on his current 
medications.  In contrast, the Veteran wrote in his February 
2006 statement that he told the VA examiner that he had 
flare-ups of Crohn's disease every three to four months.  He 
wrote that the flare-ups caused crampy, abdominal pains, 
diarrhea and weight loss, and that he had reflux problems 
twice a day.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

While the Veteran is competent to report his symptomatology, 
in the present case, the Board finds that his February 2006 
statement is not entirely credible in light of the record as 
a whole.  At July 2006 treatment the treating physician felt 
that the Veteran had minimal symptoms.  Although this is not 
the same as the July 2004 VA examiner's statement that the 
Veteran was asymptomatic, it does not show symptomatology as 
serious as that described by the Veteran.  Overall, the 
record does not show that his symptomatology was moderate 
prior to November 13, 2009, or that he had infrequent 
exacerbations.  Therefore, he did not qualify for a 10 
percent evaluation under Diagnostic Code 7323 prior to 
November 13, 2009.  See 38 C.F.R. § 4.114.

The record does not show that the Veteran qualified for a 10 
percent evaluation under Diagnostic Code 7346 prior to 
November 13, 2009.  Under DC 7346, if two or more of the 
symptoms for the 30 percent rating are present with less 
severity, a veteran is rated 10 percent disabling.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  38 C.F.R. § 4.114.  At 
the July 2004 examination, he was noted to have heartburn 
once or twice a week, for which he used Tums.  He was noted 
to not have a history of dysphagia, gastrointestinal 
bleeding, wheezing, choking or any other symptoms referable 
to reflux. 

The Veteran wrote in February 2006 that he had reflux 
problems two to three times a day, depending on the number of 
meals he consumed, and that he sometimes slept in an inclined 
position to prevent choking and a regurgitation sensation.  
At the July 2004 examination he was noted to have right 
shoulder pain related to his in-service physical training.  
The record does not indicate that the Veteran had substernal, 
arm, or shoulder pain related to his Crohn's disease and 
gastroesophageal disease.  Therefore, he did not qualify for 
a 10 percent evaluation under DC 7346 prior to November 13, 
2009.

The record does not show that the Veteran qualifies for a 30 
percent evaluation, the next highest under Diagnostic Codes 
7323 and 7346, from November 13, 2009.  At the November 2009 
VA examination he reported flares four times per year that 
lasted for two weeks, hourly abdominal cramps, diarrhea, 
daily heartburn, abdominal fullness, bloating gas, and 
sleeping on an incline because of a choking sensation when 
supine.  The examiner opined that there was significant 
effects on the Veteran's occupation and a moderate effect 
activities of daily living.  Overall, the Board finds that 
the Veteran's symptomatology does not meet the standard for a 
30 percent evaluation under DC 7323 because there are not 
frequent exacerbations.  See 38 C.F.R. § 4.114.  The Veteran 
does not qualify for a 30 percent evaluation under DC 7346 
because the record does not show that he has dysphagia 
(difficulty swallowing) or that his persistently recurring 
epigastric distress is productive of considerable impairment 
of health.  Furthermore, it is not clear from the record that 
the Veteran has substernal, arm, or shoulder pain due to his 
epigastric distress.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable evaluation prior to 
November 13, 2009, for Crohn's disease and gastroesophageal 
disease (also claimed as ulcerative colitis) is denied.

Entitlement to an evaluation in excess of 10 percent from 
November 13, 2009, for Crohn's disease and gastroesophageal 
disease (also claimed as ulcerative colitis) is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


